Exhibit 10.45

 

PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THE OMITTED PORTIONS, WHICH ARE MARKED BY ASTERISKS (“***”).

 

FIRST AMENDMENT TO

MASTERCARD ACCEPTANCE AGREEMENT

 

THIS FIRST AMENDMENT TO THE MASTERCARD ACCEPTANCE AGREEMENT (this “Amendment”)
is effective as of February 19, 2015 (the “Amendment Effective Date”) and is
entered into by and between MasterCard International Incorporated, with its
principal offices at 2000 Purchase Street, Purchase, New York 10577
(“MasterCard”), and USA Technologies, Inc., with its principal offices at 100
Deerfield Lane, Malvern, PA 19355, for itself and its Affiliates (“Merchant”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement (as defined below).

 

WHEREAS, MasterCard and Merchant are parties to that certain MasterCard
Acceptance Agreement (the “Agreement”); and

 

WHEREAS, the parties desire to modify the Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree, as
follows: 

 

1.Amendment.

 

(a)Exhibit B of the Agreement shall, as of the Amendment Effective Date, be
modified by deleting Section 1(i) in its entirety and replacing it with the
following Section 1(i):

  

“i.With respect to any Qualified MasterCard Debit Transactions in an ***, the
MasterCard Interchange Rate shall be *** (which shall equal ***); provided, that
each such Qualified MasterCard Debit Transaction *** is in compliance with the
established qualification criteria for those rates as detailed in the Standards
or as otherwise provided to, or accessible by, Merchant.”

  

2.Miscellaneous.

 

(a)Representation as to Authority. Each of Merchant and MasterCard hereby
represents and warrants that it has all requisite corporate power and authority
to enter into this Amendment.

 



1

 

 

(b)Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute a single instrument.

 

(c)Effectiveness. This Amendment shall become effective, in accordance with its
terms, as of the Amendment Effective Date. Except as expressly modified herein,
all terms of the Agreement shall remain in full force and effect as stated in
the Agreement and, in the event of a conflict between the terms of this
Amendment and the Agreement, the terms of this Amendment shall govern.

 

(d)No Other Amendments; Confirmation. Except as expressly amended, modified and
supplemented hereby, the provisions of the Agreement are and shall remain in
full force and effect.

 

(e)Governing Law. This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of New York, without regard to
its conflicts of laws principles.

 



2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement.  



    MASTERCARD INTERNATIONAL  INCORPORATED     /s/ ***   By: ***   Title: ***  
Date: April 27, 2015



    USA TECHNOLOGIES, INC.     /s/ David M. DeMedio   By: David M. DeMedio  
Title: Chief Financial Officer   Date: April 6, 2015

 



3

 